Clifford F. Brown, J.
The sole issue before the court involves the interpretation of R.C. 3319.11. Under R.C. 3319.11, a board of education may exercise one of three options when a teacher has met the conditions prerequisite for employment under a continuing contract. The board may (1) unqualifiedly re-employ the teacher under a continuing contract; (2) reemploy the teacher under a “limited contract” for no more than two years, provided certain statutory requirements are met; or (3) not renew the teacher’s contract, so long as written notice is given to the teacher by April 30. See State, ex rel. Hura, v. Bd. of Edn. (1977), 51 Ohio St. 2d 19, 21-22 [5 O.O.3d 10]. There is no dispute that relator had become eligible for a continuing contract.
R.C. 3319.11 in part expressly provides:
* *
“Upon the recommendation of the superintendent that a teacher eligible for continuing service status be re-employed, a continuing contract shall be entered into between the board and such teacher unless the board by a three-fourths vote of its full membership rejects the recommendation of the superintendent. The superintendent may recommend reemployment of such teacher, if continuing service status has not previously been attained elsewhere, under a limited contract for not to exceed two years, provided that written notice of the intention to make such recommendation has been given to the teacher with reasons directed at the professional improvement of the teacher on or before the thirtieth day of April, and provided that written notice from the board of education of its action on the superintendent’s recommendation has been given to the teacher on or before the thirtieth day of April, but upon such subsequent reemployment only a continuing contract may be entered into. If the board of education does not give such teacher written notice of its action on the superintendent’s recommendation of a limited contract for not to exceed *127two years before the thirtieth day of April, such teacher is deemed re-employed under a continuing contract at the same salary plus any increment provided in the salary schedule. * * *
i(* * *
“The failure of a superintendent of schools to make a recommendation to the board of education under any of the conditions set forth in this section, or the failure of the board of education to give such teacher a written notice pursuant to this section shall not prejudice or prevent a teacher from being deemed re-employed under either a limited or continuing contract as the case may be under the provisions of this section.” (Emphasis added.)
The superintendent attempted to qualify his recommendation for reemployment of relator by suggesting the board enter into another limited contract rather than a continuing contract with relator. However, the trial court found that the superintendent failed to comply with the mandatory prerequisites of R.C. 3319.11, in that the superintendent did not give the teacher written notice of his intention to make a recommendation to the board that relator be given a limited contract along with reasons directed at her professional improvement. The trial court found that the giving of such written notice is a prerequisite to a valid recommendation of a limited contract so that, in the absence of such written notice, the recommendation of the superintendent must be deemed a nullity under R.C. 3319.11. This means that in such event the board had only two options as to the issuing of a contract to relator. The board could either re-employ the relator under a continuing contract for which she was eligible or it could determine not to renew her contract.
Where a teacher who is eligible for continuing service status is reemployed, the failure of the superintendent to meet the mandatory requirements of R.C. 3319.11, to give to the teacher a written notice of his intention to make a recommendation of a limited contract, causes his recommendation of a limited contract to the board to be ineffective and does not constitute a recommendation within the purview of the second sentence of the second paragraph of R.C. 3319.11. Upon re-employment such teacher has a statutory right to a continuing contract.
The last paragraph of R.C. 3319.11 expressly provides:
“The failure of a superintendent of schools to make a recommendation to the board of education * * * shall not prejudice or prevent a teacher from being re-employed under * * * a * * * continuing contract * * *.”
There is a second reason that relator has a right to a continuing contract. The delivery on April 23, 1982, by the board of a one-year limited contract was not preceded by any prior written notice from the board to the relator that it decided to act on the superintendent’s recommendation that relator be given a limited contract. This failure to fulfill the mandatory requirement of R.C. 3319.11 that the board must give written notice to a teacher of its decision to act on the superintendent’s recom*128mendation that she be given a limited contract nullifies the limited contract. Such mandatory requirement is contained in the following applicable portion of R.C. 3319.11 as follows:
“* * * and provided that written notice from the board of education of its action on the superintendent’s recommendation has been given to the teacher on or before the thirtieth day of April, * * *. If the board of education does not give such teacher written notice of its action on the superintendent’s recommendation of a limited contract for not to exceed two years before the thirtieth day of April, such teacher is deemed reemployed under a continuing contract. * * *”
Although a board of education has the final responsibility for employing teachers, it must do so within the statutory confines and has no power to restrict the contract of a re-employed teacher eligible for continuing service status to a limited contract unless a valid recommendation from the superintendent has been received recommending such limited contract. Since the board chose to re-employ relator, it did so under a continuing contract by operation of law.
Therefore the judgment of the court of appeals is reversed.

Judgment reversed.

Celebrezze, C.J., Sweeney and Locher, JJ., concur.
Douglas, J., concurs separately.
Holmes and Wright, JJ., dissent.